TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JUNE 3, 2014



                                       NO. 03-13-00593-CV


                                   Bridgett Henties, Appellant

                                                  v.

    James Schweppe, Administrator for the Estate of Michael L. Henties, Deceased, and
               Trustee of the Michael L. Henties Estate Trust, Appellee




         APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on June 3, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.